EDWARDS, Judge,
dissents with reasons.
The majority interprets LSA-R.S. 23:1081(8) as limiting the admissibility of drug tests to instances where the employer has a written and promulgated policy in effect. In my opinion, this provision, when read with the other subsections of the statute, in particular subsections (6), (7) and (9), does not limit and exclude other admissible evidence, but rather ensures, by the use of the language “shall be considered admissible evidence,” that such evidence will be allowed when acquired pursuant to a writ*185ten and promulgated policy. In this case, the evidence presented by the employer, although not acquired pursuant to a written policy, nevertheless complies with the reliability factors set out in subsection (9), and in my opinion, is “other competent evidence” of the employee’s drug use which is admissible under subsections (5) and (6), notwithstanding the language in (8). Therefore, I respectfully dissent.